The plaintiffs petition for certification for appeal from the Appellate Court, 60 Conn. App. 21 (AC 20206), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the plaintiff did not establish standing pursuant to General Statutes § 22a-16?”
*904The Supreme Court docket number is SC 16421.
Ronald J. Cohen and Ben A. Solnit, in support of the petition.
Thayer Baldwin, Jr., corporation counsel, and Joseph L. Rini, in opposition.
Decided November 8, 2000
MCDONALD, C. J., and KATZ and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.